Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  This claim is directed to a computer-readable storage medium.  Paragraph 140 of the specification states:
“The computer program products may comprise various forms of computer-readable storage media, such as volatile memory and/or non-volatile memory. The volatile memory may comprise, for example, a random access memory (RAM) and/or a cache or the like. The non-volatile memory may comprise, for example, a read only memory (ROM), a hard disk, an erasable programmable read only memory (EPROM), a portable compact disc-read only memory (CD-ROM), a USB memory, a flash memory, and the like. Various applications, various data such as the conversion coefficients, and various data used and/or generated by the applications, and the like, may also be stored in the computer-readable storage medium.”

Because this language is exemplary, and not limiting, the claimed computer-readable storage medium may be directed to signals, carrier waves, or other transitory storage media, which are non-statutory forms of computer readable storage media.  Thus, claim 19 may be directed to non-statutory subject matter. 
To overcome this rejection, the examiner suggests that any claims directed to the non-statutory computer readable storage media be amended such that they are directed only to statutory forms of computer readable storage media; for example, recitation of a “non-transitory” computer-readable storage medium might overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (U.S. Patent Application Publication No. 2020/0388002), referred herein as Jung.
Regarding claim 1, Jung teaches an image display method, comprising: acquiring a first image, and determining a first region and a second region in the first image (pp 233); performing a first rendering algorithm on the first region in the first image and performing a second rendering algorithm on the second region in the first image, so as to obtain a second image, wherein a rendering resolution of the first rendering algorithm is greater than a rendering resolution of the second rendering algorithm, and displaying the second image (pp 235).
Regarding claim 9, Jung teaches the image display method according to claim 1, wherein a resolution of the second region in the first image is less than a resolution of a second region in the second image (pp 235).
Regarding claim 10, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the display panel, processor, memory, and instruction, which are disclosed in Jung, fig 1, pps 63, 74, and 104); thus they are rejected on similar grounds.
Regarding claim 18, the limitations of this claim substantially correspond to the limitations of claim 9; thus they are rejected on similar grounds.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Yuasa (U.S. Patent Application Publication No. 2008/0290794), referred herein as Yuasa.
Regarding claim 2, Jung teaches the image display method according to claim 1, wherein sub-pixels in the second image are arranged according to an array arrangement manner (pp 84; for example, an LED or OLED display comprises an array of sub-pixels).  Jung does not teach sub-pixels in a Bright View 3 arrangement.  Yuasa teaches an image display method comprising processing sub-pixels of an image (fig 1; pp 58, lines 1-9), wherein sub-pixels may be in a Bright View 3 arrangement (pp 59, the last 9 lines; Applicant’s specification, at pp 68, states that “[t]he BV3 array arrangement manner is a delta array arrangement manner”).  It would have been obvious to one of ordinary skill in the art to use such an arrangement because as known in the art, and taught by Yuasa, this provides an excellent display resolution (see, for example, Yuasa, pp 12), which can be especially important in resolution processing such as that disclosed by Jung.
.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Yuasa, and further in view of Fuse et al. (U.S. Patent Application Publication No. 2017/0041502), referred herein as Fuse.
Regarding claim 3, Jung in view of Yuasa teaches the image display method according to claim 2, wherein performing the first rendering algorithm on the first region in the first image comprises: performing pixel conversion on pixels in the first region in the first image by using a first conversion formula, and performing the pixel conversion on pixels in the first region in the first image by using a second conversion formula (Jung, pps 235 and 243).  Jung in view of Yuasa does not teach performing separate pixel conversion of odd-numbered rows and of even-numbered rows.  Fuse teaches an image display method comprising acquiring a first image at various resolutions, dividing it into image areas, and separately processing the image areas (pp 37, lines 1-6; pp 61), and further comprising performing separate pixel conversion of odd-numbered rows and of even-numbered rows (pp 67, lines 1-16; pp 69, lines 1-12).  It would have been obvious to one of ordinary skill in the art to employ such processing in Jung in view of Yuasa because as known in the art, and disclosed by Fuse, this can enable the processing of twice the data, without doubling the memory requirements, or conversely, processing the same amount of data with half the memory requirements (see, for example, Fuse, pp 67, the last 5 lines and pp 84).
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Yuasa, and further in view of Inada (U.S. Patent Application Publication No. 2012/0268465), referred herein as Inada.
Regarding claim 5, Jung in view of Yuasa teaches the image display method according to claim 2, further comprising: generating an original image, determining a first region and a second region in the original image, performing high-definition rendering processing on the first region in the original image, and performing rendering processing on the second region in the original image, and outputting the first image (Jung, pps 235 and 243).  Jung in view of Yuasa does not explicitly teach performing compression rendering on a region so as to generate the first image that is compressed, and outputting the first image that is compressed.  Inada teaches an image display method comprising acquiring an image and tiling the image to create image areas at different resolutions (pp 58, lines 1-7), and further comprising performing compression rendering on a region so as to generate the first image that is compressed, and outputting the first image that is compressed (pp 59, lines 1-5; pp 69, lines 1-8; pp 70, lines 1-4).  It would have been obvious to one of ordinary skill in the art to compress image regions because as known in the art, and taught by Inada, this reduces bandwidth and memory requirements and prevents heave transmission traffic (see, for example, Inada, pp 8 and pp 69, the last 4 lines).
Regarding claim 14, the limitations of this claim substantially correspond to the limitations of claim 5; thus they are rejected on similar grounds.

Allowable Subject Matter
Claims 4, 6-8, 13, 15-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art teaches the limitations of claims 1, 2, and 3, and teaches various sub-pixel conversion formulas, but in the context of claims 1, 2, 3, and 4 as a whole, however, the prior art does not teach the particular conversion formula described in claim 4.
Regarding claim 6, the prior art teaches the limitations of claims 1, 2, and 5, and teaches a plurality of sub-regions adjacent to one another wherein compression algorithms are applied to different regions.  In the context of claims 1, 2, 5, and 6 as a whole, however, the prior art does not teach the particular sub-region rendering and compression processing described in claim 6.
Regarding claims 7 and 8, these claims comprise allowable subject matter insomuch as they depend from claim 6, which comprises allowable subject matter.
Regarding claims 13 and 15-17, the limitations of these claims substantially correspond to the limitations of claims 4 and 6-8, respectively; thus they comprise allowable subject matter for the reasons discussed above.
Regarding claim 20, this claim comprises allowable subject matter insomuch as it depends from claim 4, which comprises allowable subject matter.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Inada (U.S. Patent Application Publication No. 2012/0189221); Image file generation device, image processing device, image file generation method, and image processing method.
Akenine-Moller (U.S. Patent Application Publication No. 2016/0307297); Apparatus and method for non-uniform frame buffer rasterization.
Ohba (U.S. Patent Application Publication No. 2017/0094163); Image pickup apparatus, information processing apparatus, display apparatus, information processing system, image data sending method, image displaying method, and computer program.
Knez (U.S. Patent Application Publication No. 2019/0355332); Electronic device with foveated display system.
Wang (U.S. Patent Application Publication No. 2020/0034947); Method and device for transmitting image data, storage medium, and processor.
Harada (U.S. Patent No. 10,803,829); Display device and display module.
Display Daily (“BOE Shows a Wide Range of Panels”; SID Display Week 2016; Vol 23, Issue 21; May 31, 2016); Public knowledge of Bright View 3 technology more than a year prior to Applicant’s effective filing date.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613